Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), by and between Global Cash Access
Holdings, Inc., a Delaware corporation (together with its successors and
assigns, “Holdings”), Global Cash Access, Inc., a Delaware corporation (together
with its successors and assigns, the “Company”, and together with Holdings being
collectively the “Companies”), and Ram Chary (“Executive”), is made as of
January 27, 2014 (the “Effective Date”).

 

R E C I T A L S

 

A.            The Companies desire assurance of the association and services of
Executive in order to retain Executive’s experience, skills, abilities,
background and knowledge, and are willing to engage Executive’s services on the
terms and conditions set forth in this Agreement.

 

B.            Executive desires to be in the employ of the Companies, and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.

 

C.            The Companies and Executive (together, the “Parties”) wish to
enter into an employment relationship with a written employment agreement
intended to supersede all other written and oral representations regarding
Executive’s employment with the Companies.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:

 

1.             Position, Duties, Responsibilities

 

1.1.         Position.   The Companies hereby employ Executive to render
services to the Companies as President and Chief Executive Officer of each of
the Companies, reporting solely and directly to the Board of Directors of
Holdings (the “Holdings Board”) and the Board of Directors of the Company (the
“Company Board”, and together with the Holdings Board, the “Boards”), as of the
Effective Date.  The employment of Executive hereunder is contingent upon
Executive successfully completing a drug screen.  The duties of these positions
shall include all such duties and responsibilities customarily exercised by an
individual serving in those positions at entities of the size and nature of
Holdings and the Company, and such additional duties and responsibilities,
consistent with the foregoing positions, as are reasonably assigned to Executive
by the Boards.  Executive also agrees to serve in a similar capacity for the
benefit of any of the Companies’ direct or indirect, wholly-owned or
partially-owned subsidiaries.  Additionally, Executive shall serve in such other
capacity or capacities, consistent with the foregoing positions, as the Boards
may from time to time reasonably and lawfully prescribe.  However, Executive
shall be assigned no duties or responsibilities that are materially inconsistent
with, or that materially impair his ability to discharge, his duties as
President and

 

1

--------------------------------------------------------------------------------


 

Chief Executive Officer of the Companies.  As soon as is reasonably practicable
after the Effective Date, Holdings shall cause Executive to be appointed to the
Holdings Board and the Company shall cause Executive to be appointed to the
Company Board.  During his employment by the Companies, Executive shall, subject
to Section 1.2, devote substantially all of his business time and efforts to the
proper and efficient performance of his duties under this Agreement.

 

1.2.         Other Activities.  Except upon the prior written consent of the
Holdings Board, Executive will not, while he is employed under this Agreement,
(i) continue or commence any other full- or part-time employment or consultancy,
or (ii) engage, directly or indirectly, in any other business activity (whether
or not pursued for pecuniary advantage) that is or may be in conflict with, or
that might place Executive in a conflicting position to that of, the Companies. 
Notwithstanding the foregoing, Executive shall be permitted to (i) manage his
personal investments and affairs, and (ii) engage in occasional charitable or
professional activities and community affairs outside the scope of his
employment with the Company, so long as such activities do not, either
individually or in the aggregate, (A) conflict with the actual or proposed
business of the Companies or any of their subsidiaries or affiliates, or
(B) interfere with the performance of his duties hereunder.  In addition,
subject to the prior written consent of the Holdings Board (not to be
unreasonably withheld or delayed) and subject to Executive’s fiduciary duties to
the Companies, Executive shall be permitted to serve on the boards of business
entities, trade associations and charitable organizations, provided that their
activities are not competitive with the actual or proposed business of the
Companies or any of their subsidiaries or affiliates and provided further that
Executive’s service on such boards does not, either individually or in the
aggregate, interfere with his performance of his duties hereunder.  Any such
prior written consent may be subsequently revoked in the event that either of
the Boards determines, in good faith, that Executive’s position on such a board
has developed into a conflict of interest.

 

1.3.         Location.  Executive’s principal place of employment shall be at
the Company’s corporate headquarters in Las Vegas, Nevada.  Executive intends to
relocate the principal residence of himself, his spouse and his children to the
Las Vegas metropolitan area as soon as practicable following the Effective
Date.  In consideration of Executive’s relocation efforts, for the first six
(6) months of Executive’s employment under this Agreement, the Company shall
promptly pay (or reimburse Executive for) all reasonable out-of-pocket expenses
that he incurs in the course of commuting from a residence outside of the Las
Vegas metropolitan area, including weekly airfare, provide a furnished apartment
in the Las Vegas metropolitan area, a rental car, and a meal allowance, and
promptly pay (or reimburse Executive for) all expenses incurred in connection
with the purchase of a residence in the Las Vegas metropolitan area.  In
additional consideration of Executive’s relocation efforts, if they are incurred
while Executive is employed under this Agreement, the Company shall promptly pay
(or reimburse Executive for) (i) any reasonable out-of-pocket expenses that his
spouse and children incur in the course of traveling to, or staying in, the Las
Vegas metropolitan area, on up to twelve (12) trips, for the purpose of
preparing for the relocating of Executive’s principal residence to the Las Vegas
metropolitan area, and (ii) any documented expenses incurred in the course of
selling his current principal residence (e.g., real estate brokerage
commission).  Executive acknowledges that some or all amounts paid or reimbursed
by the Company for the expenses contemplated in this Section 1.3 will (to the
extent required under applicable IRS rules) 

 

2

--------------------------------------------------------------------------------


 

be treated and reported as taxable income to Executive and that Executive is
responsible for the payment of all taxes attributable to such payments or
reimbursements, and that the Company will not provide any gross-up for the
payment of any such taxes associated with or attributable to such payments or
reimbursements.

 

1.4.         Proprietary Information.  Executive recognizes that his employment
with the Companies will involve contact with information of substantial value to
the Companies, which is not generally known in the trade, and which gives the
Companies an advantage over its competitors who do not know or use it.  As a
condition precedent to Executive’s employment by the Companies, Executive agrees
to execute and deliver to the Company, concurrent with his execution and
delivery of this Agreement, a copy of the “Employee Proprietary Information and
Inventions Agreement” attached hereto as Exhibit A.

 

1.5.         Regulatory Approval.  Due to the nature of the Companies’ business
and Executive’s position with the Companies, Executive may also be required to
complete applications required by various gaming regulatory, tribal, state or
other international governments in whose jurisdiction the Companies and their
affiliates conduct business, as well as other applications that may be required
by such regulatory authorities with jurisdiction over the Companies and their
affiliates. Such applications are generally in addition to normal credit,
reference and background checks for employment that the Companies have already
completed to their satisfaction. Such applications may require complete
disclosure of personal and financial information, criminal convictions or
arrests (expunged or not) and business associations.  As an ongoing condition of
Executive’s employment, Executive must be able to satisfy the licensing process
and obtain appropriate gaming and other regulatory licenses within a reasonable
period of time, provided the Companies provide all reasonable and necessary
assistance to Executive.

 

2.             Compensation of Executive

 

2.1.         Base Salary.  In consideration of the services to be rendered under
this Agreement, while Executive is employed under this Agreement, Company shall
pay Executive a base annual salary of at least seven hundred thousand dollars
($700,000) (“Base Salary”), less authorized deductions and required tax
withholdings, payable in regular periodic payments in accordance with Company
payroll policy (but no less frequently than monthly).  Base Salary shall be
prorated for any partial month of employment on the basis of a 30-day fiscal
month.  Base Salary shall not be decreased for any purpose (including, without
limitation, for purposes of determining the amount of any benefits that may be
due to him under Sections 2.2 or 4, below) without the prior written consent of
Executive, and shall be reviewed at least annually for increase, in the
discretion of the Company Board, commencing on January 1, 2015.

 

2.2.         Bonus.  For each calendar year that ends while Executive is
employed under this Agreement, Executive shall receive an annual bonus in an
amount of up to one hundred fifty percent (150%) of his then current Base
Salary, with a target amount equal to one hundred percent (100%) of his then
current Base Salary (the “Target Bonus”), the amount of such bonus to be
determined by the Holdings Board based substantially on the degree to which
quantitative metrics, to be established by the Board (after consultation with
Executive) during the first quarter of the calendar year for which the bonus is
to be paid, are satisfied.  Except as

 

3

--------------------------------------------------------------------------------


 

provided in this Agreement, Executive shall only be entitled to an annual bonus
for a calendar year if he is employed on the last day of the calendar year.  Any
annual bonus earned for a calendar year shall be paid in cash when annual bonus
awards are paid to other senior executives of the Companies, but no later than
March 15 of the following calendar year.  In addition, Executive’s annual bonus
for the 2014 calendar year shall not be prorated or otherwise diminished based
on his having commenced employment after the beginning of such year.

 

2.3.         Stock Option.  The Holdings Board shall grant to Executive, as of
the Effective Date, non-qualified options to purchase 2,000,000 shares of
Holdings’ common stock pursuant to its 2005 Stock Incentive Plan (the “Plan”)
and Notice of Stock Option Award and Stock Option Award Agreement to be entered
into by and between Executive and Holdings in substantially the form attached
hereto as Exhibit B (the “Stock Option Agreement”).  The exercise price of such
options shall be the fair market value of Holdings’ common stock on the
Effective Date, as evidenced by the closing price of such stock on the New York
Stock Exchange on such date.  Executive shall also be considered by the Holdings
Board, no less frequently than annually, for additional equity-based and other
long-term incentive awards, in its sole and absolute discretion.

 

2.4.         Benefits.  Executive shall be entitled to participate in the
Company’s group medical, dental, life insurance, 401(k), deferred compensation
or other benefit plans and programs on no less favorable terms and conditions
than those applying to other members of the Company’s senior executive
management, based upon the eligibility dates described in the benefit plan
documents. Executive shall be provided such perquisites of employment, including
paid time off, as are provided to other members of the Company’s senior
executive management.  Executive shall be entitled to reimbursement of all
reasonable expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the policies and procedures established by the
Company from time to time, and as may be amended from time to time.  In
addition, Executive shall be entitled to reimbursement of certain medical
expenses under (i) the Company’s Exec-u-care coverage on no less favorable terms
and conditions than those applying to other members of the Company’s senior
executive management, or (ii) a reasonably similar health care service with
costs to the Company that are similar to those that would be borne by the
Company pursuant to the Exec-u-care coverage provided pursuant to the preceding
clause (i).

 

2.5.         Attorney Fees.  In addition to the benefits described above, the
Company shall pay (or promptly reimburse Executive for) any and all expenses
(including, without limitation, attorneys’ fees and other charges of counsel)
reasonably incurred by him in connection with the negotiation, documentation and
implementation of these employment arrangements, in each case no later than
fifteen (15) days after submission of appropriate supporting documentation.

 

3.             Employment At Will.

 

Any of the Parties may terminate Executive’s employment under this Agreement
with the Companies at any time for any reason, including no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies, or practices of the Companies relating to the employment,
discipline, or termination of their employees.  This at-will

 

4

--------------------------------------------------------------------------------


 

employment relationship cannot be changed except in a writing executed on behalf
of the Parties.  Executive’s last day of employment shall be the “Termination
Date” under this Agreement.

 

4.             Termination of Employment

 

4.1.         Termination by Executive.  Executive may terminate his employment
under this Agreement upon notice to the Companies.  In the event that Executive
elects to terminate his employment other than with Good Reason (as defined
below), the Company shall pay Executive all Base Salary due and owing, and all
other accrued but unpaid benefits (e.g., accrued vacation, paid out at a daily
rate equal to 1/365th of Executive’s Base Salary) through the Termination Date,
and Executive shall also receive any other benefits then or thereafter due in
accordance with the then-applicable terms of any applicable plan, program,
agreement of the Companies or any of their affiliates to which Executive is
subject and by which the Companies are bound (collectively, “Company
Arrangements”); for the avoidance of doubt, no Company Arrangement shall be
deemed to arise solely from any course of dealing, practice or custom followed
by the Companies with respect to other employees.

 

4.2.         Termination by the Company for Cause.  In the event that either of
the Companies terminates Executive’s employment under this Agreement for Cause,
the Company shall pay Executive all Base Salary due and owing, and all other
accrued but unpaid benefits (e.g., accrued vacation) through the Termination
Date, and Executive shall receive any other benefits then or thereafter due
under the then-applicable terms of any applicable Company Arrangement.

 

4.2.1.      Cause.  For purposes of this Agreement and any other Company
Arrangement that does not define “cause” or a similar concept, grounds for a
termination for “Cause” shall exist if, and only if, (i) Executive is convicted
of, or pleads guilty or nolo contendere to, a felony; (ii) in carrying out his
duties to the Companies, Executive engages in conduct that constitutes willful
gross neglect or willful gross misconduct and that, in either case, results in
material economic harm or significant risk of material economic harm to the
Companies; (iii) either of the Boards determines in good faith that Executive is
unfit for service as President and Chief Executive Officer of either of the
Companies by reason of a denial of any license, permit or qualification required
by any gaming regulator; being found unsuitable by any gaming regulator; failing
to submit a required application for a license, permit or qualification to a
gaming regulator; or failing to submit to a determination of suitability by any
gaming regulator; (iv) Executive willfully breaches any material provision of
this Agreement (including, without limitation, the restrictive covenants
contained in Sections 6 and 7) or the Employee Proprietary Information and
Inventions Agreement, and such breach results in significant harm or significant
risk of significant harm to the Companies; or (v) Executive repeatedly refuses,
or fails to undertake good faith efforts, to perform his duties and
responsibilities as reasonably directed by either of the Boards.  However, no
termination of Executive’s employment hereunder shall be effective as a
termination for Cause unless the provisions of Section 4.2.2 shall have been
complied with prior to the termination.

 

5

--------------------------------------------------------------------------------


 

4.2.2.      Cause Procedures.  Before any termination for Cause, Executive shall
be given written notice by the Holdings Board of its intention to terminate him
for Cause, and such notice (the “Cause Notice”) shall (x) state in detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based and (y) to be given no later than 180 days after
the Holdings Board first learns of such circumstances. The Holdings Board may
suspend Executive’s employment hereunder, with continued pay, upon delivery of
the Cause Notice, until the conclusion of the procedures set forth in this
Section 4.2.2; Executive may be stripped of any or all powers or duties as an
officer or employee of the Companies during such suspension, and such suspension
shall not give rise to Good Reason.  If the grounds set forth in the Cause
Notice are reasonably susceptible to cure without significant cost, damage, harm
or liability to either of the Companies, Executive shall have 10 days after
receiving such Cause Notice in which to cure such grounds to the reasonable
satisfaction of the Holdings Board.  If he fails to timely cure such grounds,
Executive shall then be entitled to a hearing before the Holdings Board.  Such
hearing shall be held within 15 days of his receiving such Cause Notice,
provided that Executive requests such hearing within 10 days after receiving
such Cause Notice.  If, within ten days following such hearing (if timely
requested), and otherwise within 20 days after such Cause Notice is given to the
Executive, the Holdings Board gives written notice to Executive confirming that,
in the judgment of at least two-thirds of the members of the Holdings Board,
Cause for terminating his employment on the basis set forth in the original
Cause Notice exists, Executive’s employment shall thereupon be terminated for
Cause, subject to de novo review, at the Executive’s election, through
arbitration in accordance with Section 8.  For purposes of this Agreement, a
termination of employment by either of the Companies “without Cause” shall mean
any termination of Executive’s employment by the Companies other than (x) for
“Cause” as described in this Section 4.2 or (y) for “Incapacity” as described in
Section 4.4.

 

4.3.         Termination without Cause or Termination by Executive with Good
Reason.  In the event that either of the Companies terminates Executive’s
employment under this Agreement without Cause or Executive terminates his
employment under this Agreement with Good Reason, the Company shall pay
Executive all Base Salary due and owing, and all other accrued but unpaid
benefits (e.g., accrued vacation) through the Termination Date, and Executive
shall receive any other benefits then or thereafter due under the
then-applicable terms of any applicable Company Arrangement.  In addition,
Executive shall be entitled to receive the severance payments and benefits set
forth below in Sections 4.3.1 through 4.3.3; provided, however, that such
severance and benefits are conditioned on Executive’s execution and
non-revocation of a Mutual Release and Waiver of Claims, substantially in the
form attached hereto as Exhibit C (the “Release”), no later than 45 days after
the Termination Date:

 

4.3.1.      Severance.  The Company shall pay to Executive a cash lump-sum equal
to two (2) times the sum of (a) his Base Salary and (b) his Target Bonus.  Such
payment shall be subject to authorized deductions and required tax withholdings,
and shall be paid within fifteen days after the “Release Effective Date” (as
defined in Section 3 of the Release).

 

4.3.2.      Vesting of Stock Option.  The Time-Vesting Shares (as defined in the
Stock Option Agreement) and the Price-Performance Shares (as defined in the
Stock Option Agreement) shall become fully vested and non-forfeitable, and the
Stock Option Agreement shall

 

6

--------------------------------------------------------------------------------


 

remain exercisable in full for the remainder of its term, as if Executive’s
employment had continued indefinitely.

 

4.3.3.      Group Medical Coverage.  Following the Executive’s timely election,
he and his eligible dependents shall be provided continued coverage for eighteen
(18) months under the Companies’ group health insurance plans in effect on the
Termination Date in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), at no cost to Executive.

 

4.3.4.      Good Reason.  For the purposes of this Agreement and any other
Company Arrangement that does not define “good reason,” “constructive
termination” or a similar concept, a termination of employment shall be with
“Good Reason” and shall be treated no less favorably, under any Company
Arrangement, than a termination without Cause if, without Executive’s prior
written consent, (i) there is a material diminution of Executive’s
responsibilities with the Companies, or a material adverse change in Executive’s
reporting responsibilities or titles; (ii) there is a material reduction in
Executive’s Base Salary or Target Bonus; (iii) Executive’s principal work
location is relocated outside of the Las Vegas, Nevada metropolitan area; or
(iv) either of the Companies, or any of their affiliates, materially breaches a
material obligation to Executive.  Executive agrees that he may be required to
travel from time to time as required by the Companies’ business and that such
travel shall not constitute grounds for Executive to terminate his employment
with Good Reason.

 

4.3.5.      Good Reason Procedures.  No termination of employment by Executive
shall constitute a termination with Good Reason unless Executive first provides
written notice to the Companies of the existence of one or more of the
conditions described in clauses (i) through (iv) of Section 4.3.4 within 180
days after Executive first learns of the initial existence of such condition or
conditions (the “Good Reason Notice”), and such conditions are not fully cured
within 30 days following delivery of such Good Reason Notice (the “Cure
Period”). Executive must terminate employment, if at all, within 90 days
following the expiration of the Cure Period in order for such termination to
constitute a termination with Good Reason; if Executive does not terminate
employment during such period, Executive shall be deemed to have consented to
the existence of the condition or conditions set forth in the Good Reason Notice
and Executive may not thereafter terminate his employment for Good Reason
arising from any such condition or conditions set forth in such Good Reason
Notice.

 

4.4.         Termination for Incapacity.  In the event that Executive suffers an
Incapacity during his employment hereunder, either of the Companies may elect to
terminate Executive’s employment pursuant to this Section 4.4.  In such event,
the Company shall pay Executive all Base Salary due and owing, all other accrued
but unpaid benefits (e.g., accrued vacation) through the Termination Date, and
the benefits described in Section 4.3.3, and any other benefits then or
thereafter due in accordance with the then-applicable terms of any applicable
Company Arrangement.  In addition, the Time-Vesting Shares shall become fully
vested and non-forfeitable, and the Stock Option Agreement shall remain
exercisable with respect to the Time-Vesting Shares for the remainder of its
term, as if Executive’s employment had continued indefinitely.  In addition, the
Company shall also pay to Executive, subject to authorized deductions and
required tax withholdings, a cash lump-sum equal to the product

 

7

--------------------------------------------------------------------------------


 

obtained by multiplying (A) an annual bonus for the calendar year of Executive’s
termination, determined substantially on the degree to which performance metrics
for such calendar year are achieved (without any exercise of negative discretion
with respect to Executive) and as if Executive had remained employed until the
date annual bonuses are paid, times (B) a fraction whose numerator equals the
number of days in such calendar year through the Termination Date and whose
denominator is 365, such payment to be made at the time annual bonuses are paid
to other senior executives, but in no event later than March 15 of the following
calendar year (the “Pro-Rata Bonus”).  In addition, the Company will provide
Executive, through the earliest of (x) the month in which he dies, (y) the month
in which he attains age 65, and (z) the first month following the Termination
Date in which he is able to work in a senior executive capacity (with or without
reasonable accommodation), and no less frequently than monthly, periodic
disability payments at an annual rate equal to 60% of his Base Salary as of the
Termination Date, in each case offset by the amount of periodic disability
benefits provided (other than benefits attributable to his own contributions)
under any disability insurance plan or program of the Companies or their
affiliates. For the purposes of this Agreement, “Incapacity” shall mean that
Executive, due to illness or mental or physical incapacity, has been unable to
substantially perform the duties and responsibilities required to be performed
by him on behalf of the Companies for a period of at least 180 days.

 

4.5.         Termination upon Death.  In the event that Executive dies during
his employment hereunder, Executive’s employment shall be deemed to have
terminated upon the date of death.  In such event, the Company shall pay
Executive’s estate or beneficiary all Base Salary due and owing, all other
accrued but unpaid benefits (e.g., accrued vacation) through the date of death,
a Pro-Rata Bonus, and the benefits described in Section 4.3.3, and any other
benefits then or thereafter due in accordance with the then-applicable terms of
any Company Arrangement (including, without limitation, Executive’s estate’s or
beneficiaries’ rights to payments or other benefits under any life insurance
plan or policy in which Executive participates or with respect to which
Executive has designated a beneficiary, if any).  In addition, the Time-Vesting
Shares shall become fully vested and non-forfeitable, and the Stock Option
Agreement shall remain exercisable with respect to the Time-Vesting Shares for
the remainder of its term, as if Executive’s employment had continued
indefinitely.

 

4.6.         Compliance with Section 409A of the Code.  This Agreement, and the
Company Arrangements referred to in it, are intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
regulations or rulings thereunder), and shall be construed and interpreted in
accordance with such intent.  Notwithstanding anything to the contrary in this
Agreement or elsewhere, the Companies, in the exercise of their sole discretion
and without the consent of Executive, shall have the authority to delay the
payment of any amounts or the provision of any benefits under this Agreement to
the extent they reasonably deem necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies) as amplified by any Internal
Revenue Service or U.S. Treasury Department guidance as the Company deems
appropriate or advisable.  Any such delayed amounts or benefits to which
Executive would otherwise be entitled during the six (6) month period following
the Termination Date will be paid on the earlier of (i) the first business day
following the expiration of such six (6) month period, or (ii) the date of
Executive’s death.  Any provision of this Agreement that

 

8

--------------------------------------------------------------------------------


 

would cause the payment of any benefit to fail to satisfy Section 409A of the
Code shall be amended in the least restrictive manner necessary to comply with
Code Section 409A (which amendment may be retroactive to the extent permitted by
the Code or any regulations or rulings thereunder).  Each payment under this
Agreement is hereby designated as a “separate payment” for purposes of
Section 409A of the Code.

 

4.7.         No Mitigation; No Offset.  In the event of any termination of
Executive’s employment, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of either of the Companies
under this Agreement, and there shall be no offset against amounts or benefits
due Executive under this Agreement or otherwise on account of any remuneration
or other benefit earned or received by Executive after his termination of
employment.

 

5.             Termination Obligations

 

5.1.         Return of Company’s Property.  Without in any way limiting
Executive’s obligations and the Company’s rights under the Employee Proprietary
Information and Inventions Agreement described in Section 1.4, Executive hereby
acknowledges and agrees that all books, manuals, records, reports, notes,
contracts, lists, spreadsheets and other documents or materials, or copies
thereof, and equipment furnished to or prepared by Executive in the course of or
incident to Executive’s employment, belong to Company and shall be promptly
returned to Company upon termination of Executive’s employment.  However,
notwithstanding anything in this Agreement or elsewhere to the contrary,
Executive will be permitted to retain, and utilize appropriately, his rolodex
(and electronic equivalents) and copies of documents relating to his personal
entitlements, obligations and tax liabilities.

 

5.2.         Cooperation in Pending Work.  Following any termination of
Executive’s employment, Executive shall, at the reasonable request or either of
the Companies, reasonably cooperate with the Companies in all matters relating
to the winding up of pending work on behalf of the Companies and the orderly
transfer of work to other employees of the Companies.  Executive shall also
reasonably cooperate, at either of the Companies’ reasonable request, in the
defense of any action brought by any third party against the Companies that
relates in any way to Executive’s acts or omissions while employed by the
Companies.  However, Executive shall in no event have any duties or
responsibilities after the Termination Date that are inconsistent with his
having a “separation from service” as of the Termination Date for purposes of
Section 409A of the Code.  In consideration of Executive’s cooperation under
this Section 5.2, the Company shall reimburse Executive for his out-of-pocket
costs (including, without limitation, any attorney fees and other professional
expenses) reasonably incurred to cooperate and the Company shall pay Executive
an hourly consulting fee equal to the hourly rate that results from dividing
(x) his Base Salary at the time of termination of his employment, by (y) 2,080.

 

5.3.         Resignation.  Upon the termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all positions as an
employee, officer, director or manager then held with the Companies or any of
their respective subsidiaries. 

 

9

--------------------------------------------------------------------------------


 

Executive agrees to execute and delivery such documents or instruments as are
reasonably requested by the Companies or any such subsidiary to evidence such
resignations.

 

5.4.         Survival.  For avoidance of doubt, the representations and
warranties contained herein and Executive’s and the Companies’ obligations under
Sections 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17 and 18, and under the
Employee Proprietary Information and Inventions Agreement and the Stock Option
Agreement, shall survive any termination of Executive’s employment.

 

6.             Restrictions on Competition after Termination.

 

6.1.         Reasons for Restrictions.  Executive acknowledges that the nature
of the Companies’ business is such that it would be extremely difficult for
Executive to honor and comply with Executive’s obligation under the Employee
Proprietary and Inventions Agreement described in Section 1.4 to keep secret and
confidential the Companies’ trade secrets if Executive were to become employed
by or substantially interested in the business of a competitor of the Companies
soon following the termination of Executive’s employment with the Companies, and
it would also be extremely difficult to determine in any reasonably available
forum the extent to which Executive was or was not complying with Executive’s
obligations under such circumstances.

 

6.2.         Duration of Restriction.  In consideration for the Companies’
undertakings and obligations under this Agreement, Executive agrees that, during
the Noncompete Term, Executive will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that competes materially with any of the primary businesses of the Companies on
the Termination Date in the United States, Canada, the United Kingdom or such
other countries in which the Company conducts business at the time of such
termination (“Restricted Territory”).  For purposes of this Agreement, the
“Noncompete Term” shall be the period of two (2) years after the Termination
Date; provided, however, that the Noncompete Term shall immediately expire in
the event that either of the Companies, or any of their affiliates, shall have
materially breached, on or after the Termination Date, any of their material
obligations to Executive under this Agreement or under any other Company
Arrangement, which breach shall have continued for 30 days after Executive has
given written notice requesting cure.  The parties agree that ownership of no
more than 1% of the outstanding voting stock of a publicly-traded corporation or
other entity shall not constitute a violation of this provision.  The parties
intend that the covenants contained in this section shall be construed as a
series of separate covenants, one for each county, city, state and other
political subdivision of the Restricted Territory.  Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in this section.  If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants (or any part thereof)
deemed included in this section, then such unenforceable covenant (or such part)
shall be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced by such court.  It is the intent of the
parties that the covenants set forth herein be enforced to the maximum degree
permitted by applicable law.

 

10

--------------------------------------------------------------------------------

 


 

7.             Restrictions on Solicitation after Termination.

 

For a period of two (2) years following the Termination Date, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
as a sole proprietor, member of a partnership, stockholder or investor, officer
or director of a corporation, or as an executive, associate, consultant,
independent contractor or agent of any person, partnership, corporation or other
business organization or entity other than the Companies, solicit or endeavor to
entice away from the Company any person or entity who is, or, during the then
most recent three-month period, was, employed by, or had served as an agent or
key consultant of the Company; provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.

 

8.             Arbitration.

 

8.1.         Agreement to Arbitrate Claims.  The Parties hereby agree that, to
the fullest extent permitted by law, any and all claims or controversies
relating in any manner to the employment or the termination of employment of
Executive (each, a “Claim”) shall be resolved by final and binding arbitration. 
Except as specifically provided herein, any arbitration proceeding shall be
conducted in accordance with the Commercial Arbitration Rules (and not National
Rules for the Resolution of Employment Disputes) of the American Arbitration
Association (the “AAA Rules”) and this Section 8.  Claims subject to arbitration
shall include contract claims, tort claims, claims relating to compensation and
stock options, as well as claims based on any federal, state, or local law,
statute, or regulation, including but not limited to any claims arising under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act and the Americans with Disabilities Act.  However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

 

8.2.         Arbitrator.  A neutral and impartial arbitrator shall be chosen by
mutual agreement of the parties to the arbitration; however, if Executive and
the other parties to the arbitration are unable to agree upon an arbitrator
within a reasonable period of time, then a neutral and impartial arbitrator
shall be appointed in accordance with the arbitrator nomination and selection
procedure set forth in the AAA Rules.  The arbitrator shall prepare a written
decision containing the essential findings and conclusions on which the award is
based so as to ensure meaningful judicial review of the decision.  The
arbitrator shall apply the same substantive law, with the same statutes of
limitations and the same remedies, that would apply if the Claims were brought
in a court of law.  The arbitrator shall have the authority to consider and
decide pre-hearing motions, including dispositive motions, and each party to the
arbitration will be entitled to conduct discovery to the same extent that it
would have been if the Claims had been brought in a court of law.  Pending
resolution of any Claim, Executive shall continue to receive all payments and
benefits due under this Agreement under any other Company Arrangement, except to
the extent that an arbitrator selected under this Section 8.2 otherwise
provides.  All arbitration hearings under this Agreement shall be conducted in
Las Vegas, Nevada.

 

11

--------------------------------------------------------------------------------


 

8.3.         Enforcement Actions.  An action may be brought in court to compel
arbitration under this Agreement and to enforce an arbitration award. Except as
otherwise provided in this Agreement, no Party shall initiate or prosecute any
lawsuit in any way related to any arbitrable claim, including without limitation
any claim as to the making, existence, validity, or enforceability of the
agreement to arbitrate.

 

8.4.         Exceptions.  Nothing in this Agreement or elsewhere shall preclude
any person from filing an administrative charge before an agency that has
jurisdiction over any Claim.  In addition, any Party may, at its option, seek
injunctive relief in a court of competent jurisdiction for any claim or
controversy arising out of or related to the unauthorized use, disclosure, or
misappropriation of the confidential and/or proprietary information.  By way of
example, the Company may choose to use the court system to seek injunctive
relief to prevent disclosure of its proprietary information or trade secrets;
similarly, Executive may elect to use the court system to seek injunctive relief
to protect Executive’s own inventions or trade secrets.

 

8.5.         Governing Law.  The agreement to arbitrate under this Section 8
shall be governed by the Uniform Arbitration Act of 2000 (Nevada Revised
Statutes 38.206 et seq).  In ruling on procedural and substantive issues raised
in the arbitration itself, the Arbitrator shall in all cases apply the
substantive law of the State of Nevada.

 

8.6.         Expenses.  The costs and fees of any arbitrator selected under
Section 8.2 shall be borne equally by Executive and the Company.  Each Party
shall bear its own costs and expenses (including without limitation attorneys’
fees and other professional fees and charges) incurred by him or it in
connection with any Claim; provided, however, that (a) to the extent that it is
determined through arbitration that the Executive’s position in respect of a
Claim was frivolous or without any merit, Executive shall promptly reimburse the
Company for all costs and expenses incurred by the Company in respect of such
Claim, and (b) to the extent that it is determined through arbitration that
Executive substantially prevailed against the Company in respect of a Claim, the
Company shall promptly reimburse Executive for all costs and expenses incurred
by Executive in respect of such Claim.

 

8.7.         Survival.  For avoidance of doubt, the Parties’ obligations under
this Section 8 shall survive any termination of Executive’s employment under
this Agreement.

 

8.8.         Acknowledgements.  THE PARTIES UNDERSTAND AND AGREE THAT THIS
SECTION 8 CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS
OR CONTROVERSIES COVERED BY THIS SECTION 8.  THE PARTIES AGREE THAT NONE OF
THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL.  THE PARTIES
FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
SECTION 8 WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT
OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

12

--------------------------------------------------------------------------------


 

9.             Duration

 

The terms of this Agreement are intended by the Parties to govern Executive’s
employment under this Agreement, as well as the rights of the Parties following
any termination of employment.

 

10.          Entire Agreement

 

The terms of this Agreement (including its Exhibits and an indemnification
agreement) are (i) intended by the Parties to be the final and exclusive
expression of their agreement with respect to the employment of Executive by the
Companies and (ii) may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever concerning such terms may be introduced in
any judicial, administrative, or other legal proceeding involving this
Agreement.  To the extent any provision in this Agreement is inconsistent with
any provision of the Exhibits or any other Company Arrangement, the provisions
of this Agreement shall, to the extent more favorable to Executive, control.

 

11.          Amendments, Waivers

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing that (in the case of modifications and any amendments)
expressly identifies the provision(s) being modified or amended, and that is
signed by Executive and by a duly authorized representative of each of the
Companies (other than Executive).  No failure to exercise and no delay in
exercising any right, remedy, or power under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
or power under this Agreement preclude any other or further exercise thereof, or
the exercise of any other right, remedy, or power provided herein or by law or
in equity.  To be effective, any waiver must be set forth in a writing signed by
the waiving Party and must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.

 

12.          Assignment; Successors and Assigns

 

Executive shall be entitled, to the extent permitted under applicable law, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit under this Agreement following Executive’s death by giving written
notice thereof.  In the event of Executive’s death or a judicial determination
of his incompetence, references in this Agreement to Executive shall be deemed,
where appropriate, to refer to his beneficiaries, estate, executor(s), or other
legal representative(s).  Except as provided herein, Executive agrees that
Executive may not assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, or by operation of law, any rights or
obligations under this Agreement, nor shall Executive’s rights be subject to
encumbrance or the claims of creditors.  Any purported assignment, transfer, or
delegation in violation of this Agreement shall be null and void.  Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets.  However, no rights or
obligations of either of the Companies under this Agreement may be assigned or
transferred by either of the Companies (each a “Transferor”) except that such
rights and obligations may be assigned or transferred pursuant to a merger,
consolidation or other combination in which the

 

13

--------------------------------------------------------------------------------


 

Transferor is not the continuing entity, or a sale or liquidation of all or
substantially all of the business and assets of the Transferor, provided that
the assignee or transferee is the successor to all or substantially all of the
business and assets of the Transferor and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Transferor as set forth
in this Agreement.  In the event of any merger, consolidation, other
combination, sale of business and assets, or liquidation as described in the
preceding sentence, the Transferor shall use its best reasonable efforts to
cause such assignee or transferee to promptly and expressly assume the
liabilities, obligations and duties of the Transferor under this Agreement.

 

13.          Severability; Enforcement

 

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court or arbitrator of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.  Such court or arbitrator
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision.

 

14.          Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with its express terms, and
otherwise in accordance with the laws of the State of Nevada.

 

15.          Acknowledgment

 

The Parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

16.          Notices

 

All notices or demands of any kind required or permitted to be given by the
Companies or Executive under this Agreement or any of the documents attached
hereto as Exhibits shall be given in writing and shall be personally delivered
(and receipted for) or mailed by certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Company or Holdings:

 

Global Cash Access, Inc.

Attn:  Chairman of the Board of Directors
7250 S. Tenaya Way, Suite 100
Las Vegas, NV 89113

 

14

--------------------------------------------------------------------------------


 

If to Executive:

 

To him at his principal residence as reflected in the records of the Company
with a copy (while he is employed hereunder) to him at his principal office at
the Company

 

 

 

and a copy to

 

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attn: Robert M. Sedgwick, Esq.

 

Any such written notice shall be deemed received when personally delivered or
five (5) days after its deposit in the United States mail as specified above. 
Any Party may change its address for notices by giving notice to the other Party
in the name specified in this section.

 

17.          Representations and Warranties.

 

17.1.       Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

17.2.       Each of the Companies represents and warrants that (i) it is fully
authorized by action of its Board (and of any other person or body whose action
is required) to enter into this Agreement and to perform its obligations under
it, (ii) the execution, delivery and performance of this Agreement by it does
not violate any applicable law, regulation, order, judgment or decree or any
agreement, arrangement, plan or corporate governance document (x) to which it is
a party or (y) by which it is bound, and (iii) upon the execution and delivery
of this Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

18.          Joint and Several Obligations

 

All obligations of the Companies under this Agreement shall be joint and
several.  Each of the Companies unconditionally guarantees prompt performance by
the other of all of its obligations to Executive, whether under this Agreement
or otherwise.

 

19.          Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.  Signatures delivered by facsimile (including, without limitation,
by “pdf”) shall be effective for all purposes.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Miles Kilburn

 

 

 

Miles Kilburn

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Miles Kilburn

 

/s/ Ram Chary

 

Miles Kilburn

 

Ram Chary

 

Chairman of the Board of Directors

 

 

 

16

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment by Global Cash Access, Inc., a Delaware
corporation (the “Company”), I hereby agree to certain restrictions placed by
the Company on my use and development of information and technology of the
Company, as more fully set out below.

 

1.                                      Proprietary Information.

 

(a)                                 Confidential Restrictions. I understand
that, in the course of my work as an employee of the Company, I may have access
to Proprietary Information (as defined below) concerning the Company. I
acknowledge that the Company has developed, compiled, and otherwise obtained,
often at great expense, this information, which has great value to the Company’s
business. I agree to hold in strict confidence and in trust for the sole benefit
of the Company all Proprietary Information and will not disclose any Proprietary
Information, directly or indirectly, to anyone outside of the Company, or use,
copy, publish, summarize, or remove from Company premises such information (or
remove from the premises any other properly of the Company) except: (i) during
my employment to the extent necessary to carry out my responsibilities as an
employee of the Company; (ii) after termination of my employment, as
specifically authorized in writing by a duly authorized officer of the Company,
or (iii) as described below. I further understand that the publication of any
Proprietary Information through literature or speeches must be approved in
advance in writing by a duly authorized officer of the Company.

 

(b)                                 Proprietary Information Defined. I
understand that the term “Proprietary Information” in this Agreement means all
information and any idea in whatever form, tangible or intangible, whether
disclosed to or learned or developed by me, pertaining in any manner to the
business of the Company or to the Company’s affiliates, consultants, or business
associates, unless: (i) the information is or becomes publicly known through
lawful means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company; or (iii) the
information is disclosed to me without confidential or proprietary restrictions
by a third party who rightfully possesses the information (without confidential
or proprietary restrictions) and did not learn of it, directly or indirectly,
from the Company. I further understand that the Company considers the following
information to be included, without limitation, in the definition of Proprietary
Information: (A) schematics, techniques, employee suggestions, development tools
and processes, computer printouts, computer programs, design drawings and
manuals, electronic codes, formulas and improvements; (B) information about
costs, profits, markets, sales, customers, prospective customers, customer
contracts (including without limitation the terms and conditions of such
customer contracts) and bids; (C) plans for business, marketing, future
development and new product concepts; (D) customer lists, and distributor and
representative lists; (E) all documents, books, papers, drawings, models,
sketches, and other data of any kind and description, including electronic data
recorded or retrieved by any means, that have been or will be given to me by the
Company (or any affiliate of it), as well as written or verbal instructions or
comments; (F) any

 

1

--------------------------------------------------------------------------------


 

information or material not described in (A)-(E) above which relate to the
Company’s inventions, technological developments, “know how”, purchasing,
accounts, merchandising, or licensing; (G) employee personnel files and
information about employee compensation and benefits; and (H) any information of
the type described in (A)-(G) above which the Company has a legal obligation to
treat as confidential, or which the Company treats as proprietary or designates
as confidential, whether or not owned or developed by the Company.

 

(c)                                  Information Use. I agree that I will
maintain at my work area or in other places under my control only such
Proprietary Information that I have a current “need to know,” and that I will
return to the appropriate person or location or otherwise properly dispose of
Proprietary Information once my need to know no longer exists. I agree that I
will not make copies of information unless I have a legitimate need for such
copies in connection with my work.

 

(d)                                 Third Party Information. I recognize that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree that I owe the Company and such third parties,
during the term of my employment and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm, or corporation (except as necessary in carrying
out my work for the Company consistent with the Company’s agreement with such
third party) or to use it for the benefit of anyone other than for the Company
or such third party (consistent with the Company’s agreement with such third
party) without the express written authorization of a duly authorized officer of
the Company.

 

(e)                                  Exceptions.  Notwithstanding any other
provision in this Agreement or elsewhere, I am permitted to disclose Proprietary
Information, and any other confidential or proprietary information, (i) to the
extent necessary to comply with any law, subpoena, governmental order or request
or direction from a regulatory or self-regulatory organization with apparent
jurisdiction, (ii) in any arbitration or proceeding to defend or enforce my
rights, (iii) in confidence to an attorney or financial advisor for the purpose
of obtaining professional advice, or (iv) in confidence to a prospective
employer, to the extent necessary to apprise the prospective employer of my
post-employment restrictions.

 

2.                                      Inventions.

 

(a)                                 Defined: Statutory Notice. I understand that
during the term of my employment, there are certain restrictions on my
development of technology, ideas, and inventions, referred to in this Agreement
as “Invention Ideas.” The term “Invention Ideas” means all ideas, processes,
inventions, technology, programs, original works of authorship, designs,
formulas, discoveries, patents, copyrights, trademarks, and service marks, and
all improvements, rights, and claims related to the foregoing, that are
conceived, developed, or reduced to practice by me alone or with others during
the period of my employment with the Company, except for (1) Invention Ideas
excluded in Schedule A, (2) Invention Ideas that I develop entirely on my own
time without the Company’s equipment, supplies, facilities or trade secret
information

 

2

--------------------------------------------------------------------------------


 

except for those Invention Ideas that either relate at the time of conception or
reduction to practice of the Invention Idea to the Company’s business or actual
or demonstrably anticipated research or development or result from any work
performed by me for the Company, and (3) to the extent that any law applicable
to my employment lawfully prohibits the assignment.

 

(b)                                 Disclosure. I agree to maintain adequate and
current written records on the development of all Invention Ideas and to make
available to the Company all Invention Ideas and relevant records, which records
will remain the sole property of the Company. I further agree that all
information and records pertaining to any idea, process, invention, technology,
program, original work of authorship, design, formula, discovery, patent,
copyright, trademark, or service mark, that I do not believe to be an Invention
Idea, but is conceived, developed, or reduced to practice by me (alone or with
others) during my period of employment, shall be promptly disclosed to the
Company upon request (such disclosure to be received in confidence). The Company
shall examine such information to determine if in fact it is an Invention Idea
subject to this Agreement.

 

(c)                                  Assignment. I agree to assign and hereby do
assign to the Company, without further consideration, my entire right, title,
and interest (throughout the United States and in all foreign countries), free
and clear of all liens and encumbrances, in and to each Invention Idea, which
shall be the sole property of the Company, whether or not copyrightable or
patentable.

 

(d)                                 Assist with Registration. In the event any
Invention Idea shall be deemed by the Company to be copyrightable or patentable
or otherwise registrable, I will execute all documents and do all other things
(including testifying, at the Company’s expense) necessary or proper to
reasonably assist such registrations thereon and to vest the Company with full
title thereto. Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as my agent and attorney-in- fact, to act for and on my behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by me.

 

(e)                                  License for Other Inventions. If, in the
course of my employment with the Company, I incorporate into Company property an
invention owned by me or in which I have an interest, the Company is granted a
nonexclusive, royalty-free, irrevocable, perpetual, world-wide license to make,
modify, use and sell any invention as part of and in connection with the Company
property.

 

(f)                                   Exclusions. Except as disclosed in
Schedule A attached hereto and incorporated herein, there are no ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements to the
foregoing, that I wish to exclude from the operation of this Agreement. To the
best of my

 

3

--------------------------------------------------------------------------------


 

knowledge, there is no existing contract in conflict with this Agreement or any
other contract to assign ideas, processes, inventions, technology, writings,
programs, designs, formulas, discoveries, patents, copyrights, or trademarks, or
improvements thereon, that is now in existence between me and any other person
or entity.

 

(g)                                  Disclosure. Upon request, I agree to
disclose promptly to the Company all “Invention Ideas” and relevant records as
defined in paragraph 2(a), above, that are in my possession.

 

3.                                      Former or Conflicting Agreements. During
my employment with the Company, I will not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others. I represent and warrant that I have returned all property and
confidential information belonging to all prior employers, individuals and
entities who have provided such property and confidential information to me, if
any, as required by such prior employers, individuals and entities. I further
represent and warrant that my performance of the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by me in confidence or in trust prior to my employment by the Company. I have
not entered into, and I agree I will not enter into, any oral or written
agreement in conflict herewith.

 

4.                                      Government Contracts. I understand that
the Company has or may enter into contracts with the government under which
certain intellectual property rights will be required to be protected, assigned,
licensed, or otherwise transferred and I hereby agree to execute such other
documents and agreements as are reasonably necessary to enable the Company to
meet its obligations under any such government contracts.

 

5.                                      Termination. I hereby acknowledge and
agree that all property, including, without limitation, all source code
listings, books, manuals, records, models, drawings, reports, notes, contracts,
lists, blueprints, and other documents or materials or copies thereof, all
equipment furnished to or prepared by me in the course of or incident to my
employment, and all Proprietary Information belonging to the Company and will be
promptly returned to the Company upon termination of my employment with the
Company. Following my termination, I will not retain any written or other
tangible material containing any Proprietary Information or information
pertaining to any Invention Idea. I understand that my obligations contained in
this Agreement will survive the termination of my employment and I will continue
to make all disclosures required of me by paragraph 2(b). In the event of the
termination of my employment, I agree, if requested by the Company, to sign and
deliver the Termination Certificate attached as Schedule B hereto and
incorporated herein. I ACKNOWLEDGE THAT THE COMPANY IS AN “AT-WILL” EMPLOYER AND
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO IMPLY THAT THE TERM OF MY
EMPLOYMENT IS OF ANY DEFINITE DURATION. NO ONE OTHER THAN AN AUTHORIZED OFFICER
OF THE COMPANY HAS THE AUTHORITY TO ALTER THIS ARRANGEMENT, TO ENTER INTO AN
AGREEMENT FOR EMPLOYMENT FOR A SPECIFIED PERIOD OF TIME, OR TO MAKE ANY
AGREEMENT CONTRARY TO THIS POLICY, AND ANY SUCH

 

4

--------------------------------------------------------------------------------


 

AGREEMENT MUST BE IN WRITING AND MUST BE SIGNED BY AN AUTHORIZED OFFICER OF THE
COMPANY AND BY THE AFFECTED EMPLOYEE.

 

6.                                      Remedies. I recognize that nothing in
this Agreement is intended to limit any remedy of the Company under the
California Uniform Trade Secrets Act or other federal or state law and that I
could face possible criminal and civil actions, resulting in imprisonment and
substantial monetary liability, if I misappropriate the Company’s trade secrets.
In addition, I recognize that my violation of this Agreement could cause the
Company irreparable harm, the amount of which may be extremely difficult to
estimate, thus, making any remedy at law or in damages inadequate. Therefore, I
agree that the Company shall have the right to apply to any court of competent
jurisdiction for an order restraining any breach or threatened breach of this
Agreement and for any other relief the Company deems appropriate. This right
shall be in addition to any other remedy available to the Company in law or
equity.

 

7.                                      Miscellaneous Provisions.

 

(a)                                 Assignment. I agree that the Company may
assign any of its rights under this Agreement to another person or entity that
is a successor to all or substantially all of the business and assets of the
Company.

 

(b)                                 Governing Law; Severability. The validity,
interpretation, enforceability, and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
without giving effect to any conflicts or choice of law provisions that would
result in the application of the laws of any jurisdiction other than the
internal laws of the State of Nevada. If any provision of this Agreement, or
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect.

 

(c)                                  Entire Agreement. The terms of this
Agreement and my employment agreement are the final expression of the parties’
agreement with respect to the subject matter hereof and may not be contradicted
by evidence of any prior or contemporaneous agreement. This Agreement shall
constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement.

 

(d)                                 Amendments; Waivers. This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by me and by a duly authorized representative of the Company. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Successors and Assigns. This Agreement
shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company’s successors and
permissible assigns.

 

(f)                                   Application of this Agreement. I hereby
agree that my obligations set forth in Sections 1 and 2 hereof and the
definitions of Proprietary Information and Invention Ideas contained therein
shall be equally applicable to Proprietary Information and Invention Ideas
relating to any work performed by me for the Company prior to the execution of
this Agreement.

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT & AGREEMENT

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION, IDEAS,
PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS,
DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR
CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

Date: January 27, 2014

/s/ Ram Chary

 

Ram Chary

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EMPLOYEE’S DISCLOSURE

 

OF PRIOR INVENTIONS

 

1. Prior Inventions. Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this
Agreement:       none

 

Date: January 27, 2014

/s/ Ram Chary

 

Ram Chary

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERMINATION CERTIFICATE CONCERNING

GLOBAL CASH ACCESS, INC.

PROPRIETARY INFORMATION AND INVENTIONS

 

This is to certify that I have returned all property of Global Cash
Access, Inc., a Delaware corporation (the “Company”), including, without
limitation, all source code listings, books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, that were in my
possession, and that I did not make or distribute any copies of the foregoing,
except as permitted under my employment agreement or the Employee Proprietary
Information and Invention Agreement.

 

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement (the “Agreement”) signed by me and that I have complied
with and will continue to comply with all of its terms, including, without
limitation, (i) the reporting of any idea, process, invention, technology,
writing, program, design, formula, discovery, patent, copyright, or trademark,
or any improvement, rights, or claims related to the foregoing, conceived or
developed by me and covered by the Agreement and (ii) the preservation as
confidential of all Proprietary Information pertaining to the Company. This
certificate in no way limits my rights or responsibilities or the Company’s
rights under the Agreement.

 

 

Date:

 

 

 

 

 

 

Ram Chary

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Agreement”) is being made and entered into
by and between Global Cash Access Holdings, Inc. and Global Cash Access, Inc.
(together with their successors and assigns, the “Companies”) and Ram Chary (the
“Executive” and, together with the Companies, the “Parties”), in connection with
the Employment Agreement between the Parties effective January 27, 2014, as from
time to time amended in accordance with its terms (the “Employment Agreement”).

 

1.                                      Release

 

1.1                               Executive, on behalf of himself and his heirs,
assigns, agents and representatives (collectively, “Executive Released Parties”)
unconditionally, irrevocably and absolutely releases and discharges the
Companies, and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of the Companies, past
and present, as well as the Companies’ employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Company Released
Parties”), from: all losses, liabilities claims, charges, demands, causes of
action, obligations, damages, judgments, orders and liabilities of whatever kind
or nature in law, equity or otherwise, known or unknown, suspected or
unsuspected, between them to date that arise out of, or relate in any way to,
the Employment Agreement, Executive’s employment with either of the Companies,
or the termination of Executive’s employment with either of the Companies. This
release is intended to have the broadest possible application to any claim
released in preceding sentence and includes, but is not limited to, tort,
contract, common law, constitutional or other statutory claims, including, but
not limited to, alleged violations of the California Labor Code or the federal
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and the
California Fair Employment and Housing Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), any
claims for reprisal or retaliation under federal or state law, and any claims
for attorneys’ fees, costs and expenses, in each case to the extent set forth in
the preceding sentence. Notwithstanding anything herein or elsewhere to the
contrary, this release shall not apply to any entitlement that Executive may
have to enjoy the benefits described in Section 4.3 of the Employment Agreement.

 

1.2                               To the extent that Executive’s release in
Section 1.1 is not enforceable against any other Executive Released Party,
Executive shall indemnify and hold the Company Released Parties harmless from
any liability, costs or obligations with respect to claims by such Executive
Released Party that are released by Executive (including, without limitation,
any attorney fees or other charges incurred in defending such claims).

 

1.3                               The Parties acknowledge that they may discover
facts or law different from, or in addition to, the facts or law that they know
or believe to be true with respect to the claims released in this Agreement and
agree, nonetheless, that this Agreement and the releases contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

 

--------------------------------------------------------------------------------


 

1.4                               The Parties declare and represent that they
intend this Agreement to be complete and not be subject to any claim of mistake,
and that the releases herein express final, full and complete releases to the
extent set forth in Section 1.1, and regardless of the adequacy or inadequacy of
the consideration, the Parties intend the releases in Section 1.1 to be final
and complete. The Parties execute this Agreement with the full knowledge that
the releases cover (to the extent set forth in Section 1.1) all possible claims
to date, to the fullest extent permitted by law, except as otherwise provided in
this Agreement.

 

1.5                               To the extent set forth in Section 1.1, the
Executive Released Parties expressly waive any right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by an Executive Released Party, or
on an Executive Released Party’s behalf, related in any way to the matters
released herein.

 

1.6                               The releases and other provisions contained in
this section 1 (the “Release”) and the terms of section 2 below shall become
effective immediately upon execution of this Agreement by Executive; provided,
however, that notwithstanding anything in this Agreement or elsewhere to the
contrary, to the extent the Release and the terms of section 2 relate to age
discrimination under the ADEA, they shall not be effective until the Release
Effective Date, as described in Section 3 below.

 

2.                                      California Civil Code Section 1542
Waiver. The Executive Released Parties expressly acknowledge and agree that all
rights under Section 1542 of the California Civil Code are expressly waived.
That section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR

 

3.                                      To the extent provided in Section 1.6
above, this Agreement shall not become effective or enforceable until the eighth
day after Executive signs this Agreement, provided his acceptance has not been
revoked by such day. In other words, Executive may revoke his acceptance of all
provisions of this Agreement, except for those rights and obligations that
become effective upon execution of this Agreement as provided in Section 1.6
above, within seven (7) days after the date he signs it. Executive’s revocation
must be in writing and delivered to the Company by 5:00 p.m. P.S.T. on the
seventh day in order to be effective. If Executive does not revoke acceptance
within the seven (7) day period, Executive’s acceptance of this entire Agreement
shall become binding and enforceable on the eighth day (the “Release Effective
Date”). The severance payments and benefits described in the Employment
Agreement shall become due and payable on the Release Effective Date.

 

 

Date:

January 27, 2014

 

/s/ Ram Chary

 

 

 

Ram Chary

 

--------------------------------------------------------------------------------